Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 15, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 4, 5, 18-20, 22 and 23 are currently pending. Claims 4, 18-20 and 22 have been amended by Applicants’ amendment filed 06-15-2021. Claim 23 has been added by Applicants’ amendment filed 06-15-2021. Claims 12-14 have been canceled by Applicants’ amendment filed 06-15-2021.

Therefore, claims 4, 5, 18-20, 22 and 23 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority


Application No. 62/480,370, filed April 1, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/480,370, filed April 1, 2017; and as-filed Specification, filed 03-31-2018 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 20 does not have support for “label linker groups”, “label bond”, “affinity linker groups”, and “particle-analyte complex”. Therefore, the priority date for the presently claimed invention is March 31, 2018, the filing date of US Patent Application 15/942,524. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 4, 5, 18-20 and 22 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment filed June 15, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “particles” such as recited in claim 20 to refer to any biological and/or non-biological particles having any size, structure, and made of any 
	The Examiner has interpreted the term “analytical label” to refer to any chemical entity (organic or inorganic) that is capable of generating a signal detectable by optical, MS, or electrochemical means (e.g., magnetic particles, dyes, fluorophores, barcodes, moieties having a mass, etc.) (See; Specification, paragraph [0034]).

Double Patenting
The provisional rejection of claims 4, 5, 18-20 and 22 is maintained, and claim 23 is newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over:
 (i)	Claims 11-20 of copending US Patent Application No. 15/762,597;
(ii)	Claims 11-16 of US Patent Application No. 16/071,347; and
(iii)  Claims 19 and 20 of US Patent Application No. 16/593,604, for the reasons already of record.
	
Response to Arguments	
	In the reply filed June 15, 2021, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(a) – New Matter
The rejection of claims 4, 5, 18-20 and 22 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 20 recites (in part), “label linker groups”, “label bond”, “affinity linker groups”, and “particle-analyte complex”, such as recited in claim 20, lines 5-22. Upon review of the instant as-filed Specification, support was not found for the “label linker groups”, “label bond”, “affinity linker groups”, and “particle-analyte complex” of instant claim 20. The instant as-filed Specification, filed March 31, 2018 recites: “complexity of peptide and protein variations”; “isobaric interference in complex samples such as blood”; “binding variations to a particle with attached analytical labels and affinity agents, separation of the particles from the sample, and removal of analytical labels from particles”; “the X-Y bond can be part of a long linker group”; and “label particles...attached to an affinity agent through a linker arm or a binding pair” (See, for example, as-filed Specification, pg. 3, line 11; pg. 5, lines 28-29; pg. 8, lines 9-11; pg. 17, lines 15-17; and pg. 29, lines 17-18). Thus, there is no recitation in the instant as-filed Specification of the terms as recited in instant claim 20.
A claim by claim analysis and for dependent claims 4, 5, 18-20, 22 and 23, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 4, 5, 18-20, 22 and 23 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 5, 18-20 and 22 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 4, 5, 18-20, 22 and 23 are indefinite because the claims appear to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). For example, claim 20 recites the term “a particle”; “a label linker group having one end attached to the particle and another end attached to an analytical label by a label bond formed between a terminal atom on the label linker group and a terminal atom on the analytical label”; and “an affinity linker group having one end attached to the particle and another end attached to an affinity agent by an affinity bond formed between a terminal atom on the affinity linker group and a terminal atom on the affinity agent. Instant claim 20 also recites; “the affinity agent binding with the analyte to form a particle-analyte complex”; “exposing a sample”; “collecting the label particle-analyte complex; removing the analytical label from the particle-analyte complex by cleavage of the label bond; and “removing the analytical label from the particle-analyte complex by cleavage of the label bond without cleavage of the affinity bond”; and “measuring the analyte by measuring the analytical label”. Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
Claim 4, 5, 18, 20 and 23 are indefinite for the recitation of the terms “label linker groups”, “label bond”, “affinity linker groups”, and “particle-analyte complex”, such as recited in claim 20, lines 5-6, 11-12 and 15 because these terms are not taught, recited, or found in the instant as-filed Specification, such 
Claim 20 is indefinite for the recitation of the term “the analyte” in line 14. There is insufficient antecedent basis for the term “the analyte” in the claim.
	Claim 20 is indefinite for the recitation of the term “the label” in lines 16 and 17. There is insufficient antecedent basis for the term “the label” in the claim because claim 20, line 6 recites the term “an analytical label”. The Examiner suggests that Applicant amend the claim to recite, for example, “the analytical label being different from the affinity bond”.
	Claim 20 is indefinite for the recitation of the term “the affinity agent binding with the analyte to form a label-particle complex” in lines 14-15 because it is unclear if the affinity agent binds with the analyte before the particle is exposed to a sample as recited in line 19; and/or whether some other analyte binds to the affinity particle to form a particle-analyte complex before the particle-analyte complex is then exposed to a sample in line 19 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 20 is indefinite for the recitation of the term “the label being different from the affinity bond” in line 16 because it is unclear as to the intended meaning of the term given that it is unclear why a label would not be different from a bond; whether the term is meant to recite that ‘the label bond is different from the affinity bond”; and/or whether there is some other meaning to the phrase and, thus, the metes and bounds of the claim cannot be determined.
Claim 23 is indefinite for the recitation of the term “the particles” in line 2. There is insufficient antecedent basis for the term “the particles” in the claim because claim 23, line 1 recites the term “multiple particles”. The Examiner suggests that Applicant amend the claim to recite, for example, “each particle of the multiple particles”.
	
Claim Rejections - 35 USC § 102
(1)	The rejection of claims 4, 5, 18-20 and 22 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zane et al. (US Patent Application 20180275118, published 
Regarding claims 4, 18-20, 22 and 23, Zane et al. teach that the invention generally relates to mass tag analysis for rare cells and cell-free molecules (interpreted as cellular or free of cells), such that the apparatus is used for detection, and optionally quantification, of a target analyte from a heterogeneous sample such as a rare target analyte (e.g., rare cells) (interpreted as variations of the analyte) from a biological sample (interpreted as analytes in a sample; mass tags as analytical labels; measuring analyte molecules; separating particles from the sample; cell; variation is natural origin; and bioactive/non-bioactive) (Abstract, lines 1-2 and 11-15). Zane et al. teach that cell filtration for the separation of rare cells using a porous matrix is a useful method used to sort cells by size, and that filtration methods allow for the extraction of cells following separation (corresponding to collecting cells by a porous matrix, claim 18) (paragraph [0005], lines 1-3). Zane et al. teach that a heterogeneous sample such as a blood sample (interpreted a sample and variation) is introduced to a microwell or membrane of the apparatus, such that a plurality of affinity agents are introduced to the sample, wherein each of the plurality of affinity agents includes a first molecule, such that a plurality of affinity agents specifically bind target analyte (interpreted as an affinity bond), and that one or more additional molecules (interpreted as a label) are introduced to the sample, where the one or more additional molecules interact with the first molecule to form a mass spectrometry label (interpreted as a label bond) (corresponding to exposing a sample to label particles; affinity bonds; label bonds; bonds different; variations; and addition, claims 16 and 20) (paragraph [0009]). Zane et al. teach a first linking group can involve a non-cleavable bond (interpreted as an affinity bond) employing a secondary antibody linked to biotin (interpreting the secondary antibody as the affinity agent; and biotin as the affinity linker group), where the secondary antibody binds to the antibody for the rare target molecule (interpreting the first linking group as a non-cleavable bond; biotin as the affinity linker group; and the secondary antibody as the affinity agent; the antibody as an analyte that binds the affinity agent, claim 20) (paragraph [0183], lines 1-10). Zane et al. teach that the first linking group can involve a cleavable linkage employing a small molecule peptide linked to biotin and attached to the antibody by a disulfide linker made by reaction with, for example, N-succinimidyl 3-(2-pyridyldithio) propionate (SPDP) second linking group, such that when a cleavable linkage is desired for the second linking group, a biotin-FITC agent (interpreted as a label) includes a cleavable moiety such as, for example, a disulfide bond, wherein the small molecule portion such as the FITC portion of the second linking group binds the binding partner for the small molecules (e.g., an antibody for FITC) on the surface of the carrier particle (interpreting the second linking group with disulfide bond and antibody to comprise a label linker group; and interpreting the particle to comprise FITC as an analytical label; and label bonds that can be broken under conditions with the affinity bonds are not broken, claim 20) (paragraph [0183], lines 14-24). Zane et al. teach that the sample is incubated with, for each different population of target rare molecules, an affinity agent (interpreted as exposing the sample to particles, and affinity agent) that comprises a specific binding partner that is specific for, and binds to, a target rare molecule (interpreted as an affinity bond, and are the same or different) of one of the populations of target rare molecules (interpreted as an analyte), wherein the affinity agent comprises a mass spectrometry label precursor or a first alteration agent (interpreted as analytical labels having label bonds), and wherein the affinity agent can be non-particulate or particulate (interpreted as label particles; analytes bound to particles by affinity agents; affinity agents; label linker group; affinity linker group; and exposing sample to particles having an analytical label, claims 20 and 23) (paragraph [0093], lines 11-17). Zane et al. teach detecting one or more different populations of target rare molecules over that of non-rare molecules (interpreted as collecting the complex), wherein a concentrated sample is formed and is incubated with, for each different population of target rare molecules, an affinity agent that comprises a binding partner that is specific for and binds to the target rare molecule (interpreted as an affinity agent, and affinity linker group), and wherein the affinity agent can be non-particulate or particulate, and comprises a mass spectrometry (MS) label precursor or a first filtration agent (interpreted as a label), which either facilitates the formation of an MS label from the MS label precursor or releases an entity that comprises the MS label precursor from the affinity agent (interpreted as removing, releasing and isolating), such that the MS label corresponds to one of the populations of rare target molecules (corresponding to a alteration agent either facilitates the formation of a mass spectrometry label from the mass spectrometry label precursor or releases an entity that comprises the mass spectrometry label precursor from the affinity agent (interpreted as affinity agents are released from label particles, claim 4) (paragraph [0093], lines 17-21). Zane et al. teach that a retentate and a filtrate are formed by contacting the incubated sample with a porous matrix (interpreted as separating), such that one or both of the retentate and the filtrate are subjected to a second alteration agent that facilitates the formation of an MS label from the MS label precursor from the affinity agent, and one or both of the retentate and the filtrate are subjected to MS analysis to determine the presence and/or amount of each different MS label, wherein the presence and/or amount of each different MS label are related to the presence and/or amount of each different population of target rare molecules in the sample (corresponding to separating particles from the sample; removing analytical labels; measuring labels; and fragmenting, claim 20) (paragraph [0040], lines 17-29). Zane et al. teach that the mass spectrometry label corresponds to, or comprises, one of the populations of target rare molecules (interpreted as bound to particles by affinity agents), wherein the sample on an essentially non-absorbent membrane is exposed to an electrical field to release droplets of the sample through at least one pore of the essentially non-absorbent membrane, wherein the droplets are subjected to mass spectrometry analysis to determine the presence and/or amount of each different mass spectrometry label, such that the presence and/or amount of each different mass spectrometry label corresponds to the present and/or amount of each different population of target rare molecules in the sample (interpreted as collecting the cells or capture particles; and measuring the analyte by measuring analytical labels) (paragraph [0093], lines 26-34). Zane et al. teach methods for detecting one or more different populations of rare molecules in a biological sample (e.g., a blood sample) suspected of containing the one or more different populations of rare molecules and non-rare molecules (interpreted as capturing particles, and variations); and detecting one or more different populations of rare molecules that are freely circulating in a biological sample (e.g., blood); or non-cellular target rare molecules (corresponding to cellular or free of cells; interpreting detecting as exposing, collecting, removing, and measuring variations in an analyte sample; intentional; natural; affinity agents and different labels that are detectable using MS techniques, wherein the sample is incubated with, for each different population of target rare molecules, an affinity agent that comprises a specific binding partner that is specific for and binds to the target rare molecule of one of the populations of the target rare molecules (corresponding to analyte bound by one or more affinity agents; labels attached to a particle; X-Y bond; and variation of analyte by binding, claims 3 and 16) (paragraphs [0092], lines 1-4; and [0093], lines 11-15). Zane et al. teach that the composition of the particles can be organic or inorganic, wherein the particles can also comprise carbon (e.g., carbon nanotubes), metal such as gold, silver, and iron including metal oxides thereof (interpreted as C, Fe, and Au) (paragraph [0112], lines 1-2 and 11-13). Zane et al. teach that the affinity agent is a member of a specific binding pair, which is one of two different molecules, wherein the specific binding pair can be members of an immunological pair such as an antigen-antibody and hapten-antibody, or other binding pairs, for example, biotin-avidin, hormones-hormone receptors, enzyme-substrate, aptamers, nucleic acid duplexes, nucleic acid pairs including DNA-DNA, and DNA-RNA (corresponding to encompassing label bonds as amides, thioamides, nitrogen-nitrogen, sulfides; and bonds are S, O, C, and N, claim 5) (paragraph [0124]). Zane et al. teach that a larger particle (carrier particle) can be coated by many smaller particles (label particles), and the carrier particles can be chained with other carrier particles using one or more linking groups, wherein the label particle contains an MS label on the surface (interpreted as a label bond), and wherein carrier particles and label particles can be part of the affinity agent (interpreted as an affinity bond) (corresponding to label particles comprising particles and analytical labels; label bond, and affinity bond) (paragraphs [0094]; and [0146], lines 10-13).
Regarding claim 5, Zane et al. teach that the label particle can be a silica nanoparticle, which can bel inked to magnetic carrier particles that have a free carboxylic acid groups (paragraph [0172], lines 22-24). Zane et al. teach that substrates for enzymes are MS label precursors that comprise and MS label that is released by the action of the enzyme on the substrate (interpreted as releasing label attached to particle), such that MS labels that can be part of an enzyme include phenols, fatty acids, peptides, alkyl amines, glycerols, and naphthols; and that the label particle can be a silica nanoparticle, which can be linked to magnetic carrier particles that have a free carboxylic acid groups (corresponding to releasing label attached to particle; releasing affinity agent; amide bonds; bonds are S, O, C, Si and N, claim 5) (paragraphs [0019], lines 16-20; [0142]; and [0172], lines 22-24). Zane et al. teach that an MS label precursor or an alteration agent can be attached to an affinity agent either directly by a bond or through the intermediacy of a linking group, wherein the linking group can be a chain of from 1 to about 60 or more atoms; and that liquid containing an MS label can be directly discharges from a non-absorbent membrane bearing mass tagged rare cells or particles after applying a mass tag release agent (corresponding to a long linking group, claim 20) (paragraphs [0078], lines 1-4; and [0147], lines 1-2). Zane et al. teach that metals can be employed to release and MS label from a moiety attached to an affinity agent including, transition metals (e.g., palladium, platinum, gold, ruthenium), chelated metals (e.g., iron, copper, cobalt), EDTA, HEDTA, metal oxidants (e.g., sodium hypochlorite, potassium periodate, silver oxide), and metal reductants (e.g., lithium aluminum hydride, sodium ascorbate, and sodium), for example (paragraph [0143]).
Regarding claim 19, Zane et al. teach that the droplet is analyzed for the presence of the mass spectrometry label, for example, by mass spectrometry analysis of an ionized mass spectrometry label (corresponding to mass spectrometry, claim 19) (paragraph [0009], lines 18-21).
Zane et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed June 15, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Zane contemplates a different relationship between an affinity agent, a label and a particle, wherein the present invention provide as structure generally as follows: Affinity Agent-Affinity Linker-Particle-Label Linker-Label (pg. 7, last partial paragraph; and pg. 8, first partial paragraph).
	Regarding (a), the Examiner notes that instant claim 20 is very broadly recited such that no specific particle, label linker groups, analytical labels, affinity groups, affinity linker groups, particle-analyte complexes, method of exposing, method of collecting, method of cleaving, and/or method of measuring label linker group bound to the analytical label is present on the same particle (and/or is present on a different particle) as the affinity linker group bound to the affinity agent. Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim uses the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional cleavable and/or non-cleavable bonds, linker groups, labels, tags, etc. Regarding Applicant’s assertion that Zane contemplates a different relationship between an affinity agent, a label and a particle, the Examiner disagrees. Zane et al. teach a first linking group can involve a non-cleavable bond or a cleavable bond (interpreted as an affinity bond) employing a secondary antibody linked to biotin (interpreting the secondary antibody as the affinity agent; and biotin as the affinity linker group), where the secondary antibody binds to the antibody for the rare target molecule (interpreted as forming an particle-analyte complex, wherein); and a second linking group that is cleavable or non-cleavable, such that when a cleavable linkage is desired for the second linking group, a biotin-FITC agent (interpreted as a label) includes a cleavable moiety such as, for example, a disulfide bond (interpreted as a label linker group), wherein the small molecule portion such as the FITC portion of the second linking group binds the binding partner for the small molecules (e.g., an antibody for FITC) on the surface of the carrier particle (interpreting the second linking group with disulfide bond and antibody to comprise a label linker group; and interpreting the particle to comprise FITC as an analytical label; and label bonds that can be broken under conditions with the affinity bonds are not broken; and corresponding to the structure: “affinity agent-affinity linker-particle-label linker-label”) (See; paragraph [00183]). Thus, Zane et al. properly describes the same relationship between the various groups present on the particle as disclosed in instant amended claim 20 and, thus, teaches all of the limitations of the claims.



 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Duffy et al. (US Patent Application 20100075439, published March 25, 2010).
Regarding claims 4, 20, 22 and 23, Duffy et al. teach that the invention relates to methods for detecting analyte molecules or particles in a fluid sample and for determining a measure of the concentration of the molecules or particles in a fluid sample, wherein the method can comprise immobilizing a plurality of analyte molecules or particles to form a plurality of complexes (interpreted measuring, and as capturing capture particles), releasing at least a portion of some of the plurality of complexes, determining at least a portion of the plurality of complexes released, and determining a measure of the concentration of the analyte molecules or particles in a fluid sample, wherein the substrate on which the plurality of immobilized complexes is immobilized can comprise a microtiter plate or a plurality of beads such as magnetic beads (interpreted as an affinity agent, and capture particles), wherein analyte molecules and particles include cells, cell organelles, and other biological or non-biological particulates (corresponding to measuring variations; particle; analyte; collecting; capturing; affinity agent; binding sample to a particle; Fe; natural origin; bioactive molecules; cellular or free or cells; intentional; and cellular structures) (Abstract; and paragraphs [0052], lines 1-5; and [0061]). Duffy et al. teach that a binding ligand (e.g., a first, second and/or third, etc. binding ligand) (interpreted as a plurality of label bonds and a plurality of affinity bonds) can comprise a cleavable linker (e.g., disulfide) (interpreted as a cleavable linker), where in some cases at least one of the binding ligands can comprise biotin (interpreted as an analytical label) including photo-cleavable biotin linkages that is attached to the aminopropyl silane binding surface (interpreting a biotin linkage as label linker, and label bonds being broken under conditions when affinity bonds are not broken); and that the binding ligands can be functionalized to reduce non-specific binding such as by direct binding or association of the binding ligand to another component (e.g., a capture component, surface of a substrate, etc.) (interpreting the capture component as an affinity agent, and the binding ligand as affinity linking group and label linking group; interpreting a capture probe as affinity agent that binds an analyte) of the assay, where such binding is undesired (interpreting binding ligands as affinity linkers and label linkers; capture components as affinity agents; biotin as an analytical label; and cleaving the analytical label, claims 20  each immobilized complex, in most cases, will comprise an analyte molecule (interpreted as an analyte), a capture component (interpreted as an affinity agent), and at least one binding ligand (interpreted as an affinity ligand), such that each immobilized complex (interpreted as a particle-analyte complex) can additionally comprise at least one cleavable linker (e.g., a disulfide linker) and/or an enzymatic component, such that a dissociated species, therefore, can comprise any portion of the previously immobilized complex such as at least a portion of any of the one or more analyte molecule, the capture component (interpreted as the affinity agent), and/or the at least one binding ligand, wherein at least one or each of the plurality of dissociated species can comprise at least a portion of a capture component, analyte molecule, and/or binding ligands including the first, second, third, etc. binding ligands (interpreted as a label linker; biotin as the label; affinity linker; affinity agent; a plurality of particles; particle-analyte complex; and removing the analytical label by cleavage of the label bond; and cleaving the affinity bond, claims 20 and 23) (paragraph [0153]). Duffy et al. teach that the plurality of immobilized complexes can be dissociated by exposure to a dissociating agent, wherein the dissociating agent can comprise a detectable component or a reactive component (e.g., an enzymatic component) that is able to interact with a precursor labeling agent molecule (e.g., an enzymatic substrate) to produce a labeling agent (corresponding to analytical labels; bond; isolating analytical label; and cleavage of label bond, claim 22) (paragraph [0065], lines 1-3 and 15-19). Duffy et al. teach that when the target molecule is an enzyme, suitable capture components can include enzyme substrates and enzyme inhibitors; and the suitable target molecules such as analytes/capture component pairs include enzyme/substrate and/or inhibitors (paragraph [0090], lines 13-16; and [0091], lines 1-5). Duffy et al. teach that the systems can use different capture components (corresponding to multiple particles with different affinity agents) (paragraph [0105], lines 5-6). Duffy et al. teach that the surface of the substrate can comprise a capture component (interpreted as an affinity agent), which is any molecule, chemical/biological entity or solid support modification disposed upon a solid support that can be used to specifically attach, bind or otherwise capture a target molecule or particle (e.g., an analyte molecule or dissociated species), such that the method comprises capturing a plurality of analyte molecules or particles on a first substrate (interpreted as attached to the same exposing the first substrate to a reducing agent to cause a plurality of dissociated species to be released from the substrate, detecting at least some of the plurality of dissociated species (corresponding to affinity agent; bond; breaking bond; analyte bound to affinity agent; and attached to the same particle, claim 4) (paragraph [0089], lines 7-13). 
Regarding claim 5, Duffy et al. teach that the method of attachment of the capture component to the substrate surface depends on the type of linkage employed and can potentially be accomplished with a wide variety of suitable coupling chemistries and techniques known in the art including through the use of reactive functional groups on each the capture components and the substrate, wherein the functional groups are chemical functionalities such as amino groups, carboxy groups, epoxide groups, maleimide groups, oxo groups and thiol groups, wherein functional groups can be attached either directly or through the use of a linker including a crosslinker including alkyl groups, esters, amides, amines, epoxy groups, ethylene glycol, and derivatives (corresponding to S, O, C and N; and long linker, claim 5) (paragraph [0094]). 
Regarding claim 18, Duffy et al. teach that the binding affinity between analyte molecules and capture components should be sufficient to remain bound under conditions of the assay, including wash steps to remove molecules or particles that are non-specifically bound (corresponding to analyte are removed by a capture particle, claim 18) (paragraph [0105], lines 13-17). Duffy et al. teach that non-limiting examples of suitable configurations include beads, microtiter plates, slides, membranes (interpreted as a porous matrix), plates, flasks, and optical fibers (interpreted as a porous matrix, claim 18) (paragraph [0112]).
Regarding claim 19, Duffy et al. teach that the species can be detected and/or quantified directly or indirectly, for example, using a fluorophore; and that the precursor labeling agent molecule can be chromogenic, fluorogenic or chemiluminescent (corresponding to fluorescence or optical labels, claim 19) (paragraphs [0177]; and [0178], lines 13-16). 
Duffy et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
June 15, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) based on the passage regarding Figure 3 of Duffy, Applicant contends Duffy shows multiple ways of dissociation; and that the passage demonstrates that a portion of 68 of binding ligand 64 is separated from the complex 58, such that the cleavage occurs within the binding ligand – separating the binding ligand into two “portions”, such that Duffy teaches the separation of components of a complex is accomplished by internally severing either the binding ligand, the analyte or the capture component; while in the present invention, the label is attached to the label linker group by the binding of complementary terminal atoms, wherein it is this bond that is cleaved in order to separate the label from the particle (Applicant Remarks, pg. 8, first and second full paragraphs).
Regarding (a), please see the discussion supra regarding that although the claims are interpreted in light of the Specification, limitations from the specification are not read into the claims; the broadness of instant claim 20; and the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion, that Duffy teach only internally severing either the binding ligand, the analyte or the capture component, the Examiner disagrees. As an initial matter, the Examiner believes that Applicant has misunderstood the use of the term “portion” in the Duffy et al. reference. Duffy et al. teach ‘dissociating at least a portion of at least some of the plurality of immobilized complexes’ (See; paragraph [0063]), wherein the complexes of Duffy can comprise multiple molecules such as binding ligands, labeling agents, capture probes, and/or analytes, such that dissociating a “portion” of a complex does not require any internal severing as suggested by Applicant. Applicant is reminded that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Thus, the Examiner respectfully points out that Figure 3 of Duffy et al. are not the only exemplifications in the cited reference. Regarding Applicant’s assertion that Duffy does not teach a label bond that is cleaved to separate the label from the particle, the Examiner disagrees. Duffy et al. teach that a binding ligand (e.g., a first, second and/or third, etc. binding ligand) (interpreted as a plurality of label bonds and a plurality of affinity bonds) can comprise a cleavable linker (e.g., disulfide) (interpreted as a cleavable linker), where in some cases at least one of the binding ligands can comprise biotin (interpreted as an analytical label) including photo-cleavable biotin linkages that can be attached to the aminopropyl silane binding surface (interpreting a biotin linkage as label linker connected by a label bond that is broken under conditions when affinity bonds are not broken; and removes that label from the complex); and that the binding ligands can be functionalized to reduce non-specific binding such as by direct binding or association of the binding ligand to another component of the assay including a capture component, surface of a substrate, etc. (interpreting the capture component as an affinity agent that binds an analyte; binding ligands as affinity linking groups and label linking groups; biotin as an analytical label; the biotin linkage as the label linking group with a label bond; and interpreting a capture probe as affinity agent that binds an analyte); and that each immobilized complex, in most cases, will comprise an analyte molecule (interpreted as an analyte), a capture component (interpreted as an affinity agent), and at least one binding ligand (interpreted as an affinity ligand), such that each immobilized complex (interpreted as a particle-analyte complex) can additionally comprise at least one cleavable linker (e.g., a disulfide linker) and/or an enzymatic component, such that a dissociated species, therefore, can comprise any portion of the previously immobilized complex such as at least a portion of any of the one or more analyte molecule (interpreted as an analyte), the capture component (interpreted as the affinity agent), and/or the at least one binding ligand (interpreted as an affinity linker group), wherein at least one or each of the plurality of dissociated species can comprise at least a portion of a capture component, analyte molecule, and/or binding ligands including the first, second, third, etc. binding ligands (interpreted as a label linker; biotin as the label; affinity linker; affinity agent; a plurality of particles; particle-analyte complex; and removing the analytical label by cleavage of the label bond; and cleaving the affinity bond). The cleavable bonds taught by Duffy et al. include disulfide bonds, bonds that can be enzymatically digested, and photo-cleavable biotin linkages. Thus, Duffy et al. teach all of the limitations of the claims including cleavage of a label bond without cleavage of the affinity bond.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 4, 5, 18-20 and 22 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Zane et al. (US Patent Application 20180275118, published September 27, 2018; WO2017053911 published March 23, 2018; effective filing date September 25, 2015).
Regarding claims 4, 18-20, 22 and 23, Zane et al. teach that the invention generally relates to mass tag analysis for rare cells and cell-free molecules (interpreted as cellular or free of cells), such that the apparatus is used for detection, and optionally quantification, of a target analyte from a heterogeneous sample such as a rare target analyte (e.g., rare cells) (interpreted as variations of the analyte) from a biological sample (interpreted as analytes in a sample; mass tags as analytical labels; measuring analyte molecules; separating particles from the sample; cell; variation is natural origin; and bioactive/non-bioactive) (Abstract, lines 1-2 and 11-15). Zane et al. teach that cell filtration for the separation of rare cells using a porous matrix is a useful method used to sort cells by size, and that filtration methods allow for the extraction of cells following separation (corresponding to collecting cells by a porous matrix, claim 18) (paragraph [0005], lines 1-3). Zane et al. teach that a heterogeneous sample such as a blood sample (interpreted a sample and variation) is introduced to a microwell or membrane of the apparatus, such that a plurality of affinity agents are introduced to the sample, wherein each of the plurality of affinity agents includes a first molecule, such that a plurality of affinity agents specifically bind target analyte (interpreted as an affinity bond), and that one or more additional molecules (interpreted as a label) are introduced to the sample, where the one or more additional molecules interact with the first molecule to form a mass spectrometry label (interpreted as a label bond) (corresponding to exposing a sample to label particles; affinity bonds; label bonds; bonds different; variations; and addition, claims 16 and 20) (paragraph [0009]). Zane et al. teach a first linking group can involve a non-cleavable bond (interpreted as an affinity bond) employing a secondary antibody linked to biotin (interpreting the secondary antibody as the affinity agent; and biotin as the affinity linker group), where the secondary antibody binds to the antibody for the rare target molecule (interpreting the first linking group as a non-cleavable bond; biotin as the affinity linker group; and the secondary antibody as the affinity agent; the antibody as an analyte that binds the affinity agent, claim 20) first linking group can involve a cleavable linkage employing a small molecule peptide linked to biotin and attached to the antibody by a disulfide linker made by reaction with, for example, N-succinimidyl 3-(2-pyridyldithio) propionate (SPDP) (interpreting the peptide-biotin-disulfide linker as an affinity linker with one end attached to the particle and one end attached to an affinity agent by an affinity bond; and the antibody as the analyte, claim 20) (paragraph [0183], lines 11-15). Zane et al. teach that a second linking group, such that when a cleavable linkage is desired for the second linking group, a biotin-FITC agent (interpreted as a label) includes a cleavable moiety such as, for example, a disulfide bond, wherein the small molecule portion such as the FITC portion of the second linking group binds the binding partner for the small molecules (e.g., an antibody for FITC) on the surface of the carrier particle (interpreting the second linking group with disulfide bond and antibody to comprise a label linker group; and interpreting the particle to comprise FITC as an analytical label; and label bonds that can be broken under conditions with the affinity bonds are not broken, claim 20) (paragraph [0183], lines 14-24). Zane et al. teach that the sample is incubated with, for each different population of target rare molecules, an affinity agent (interpreted as exposing the sample to particles, and affinity agent) that comprises a specific binding partner that is specific for, and binds to, a target rare molecule (interpreted as an affinity bond, and are the same or different) of one of the populations of target rare molecules (interpreted as an analyte), wherein the affinity agent comprises a mass spectrometry label precursor or a first alteration agent (interpreted as analytical labels having label bonds), and wherein the affinity agent can be non-particulate or particulate (interpreted as label particles; analytes bound to particles by affinity agents; affinity agents; label linker group; affinity linker group; and exposing sample to particles having an analytical label, claims 20 and 23) (paragraph [0093], lines 11-17). Zane et al. teach detecting one or more different populations of target rare molecules over that of non-rare molecules (interpreted as collecting the complex), wherein a concentrated sample is formed and is incubated with, for each different population of target rare molecules, an affinity agent that comprises a binding partner that is specific for and binds to the target rare molecule (interpreted as an affinity agent, and affinity linker group), and wherein the affinity agent can be non-particulate or particulate, and comprises a mass spectrometry (MS) label precursor or a first filtration agent (interpreted as a label), which either MS label from the MS label precursor or releases an entity that comprises the MS label precursor from the affinity agent (interpreted as removing, releasing and isolating), such that the MS label corresponds to one of the populations of rare target molecules (corresponding to a linker group; and removing analytical labels from the label-particle-analyte complex by cleavage of the label bond, claims 20 and 22) (paragraph [0040], lines 1-16). Zane et al. teach that the first alteration agent either facilitates the formation of a mass spectrometry label from the mass spectrometry label precursor or releases an entity that comprises the mass spectrometry label precursor from the affinity agent (interpreted as affinity agents are released from label particles, claim 4) (paragraph [0093], lines 17-21). Zane et al. teach that a retentate and a filtrate are formed by contacting the incubated sample with a porous matrix (interpreted as separating), such that one or both of the retentate and the filtrate are subjected to a second alteration agent that facilitates the formation of an MS label from the MS label precursor from the affinity agent, and one or both of the retentate and the filtrate are subjected to MS analysis to determine the presence and/or amount of each different MS label, wherein the presence and/or amount of each different MS label are related to the presence and/or amount of each different population of target rare molecules in the sample (corresponding to separating particles from the sample; removing analytical labels; measuring labels; and fragmenting, claim 20) (paragraph [0040], lines 17-29). Zane et al. teach that the mass spectrometry label corresponds to, or comprises, one of the populations of target rare molecules (interpreted as bound to particles by affinity agents), wherein the sample on an essentially non-absorbent membrane is exposed to an electrical field to release droplets of the sample through at least one pore of the essentially non-absorbent membrane, wherein the droplets are subjected to mass spectrometry analysis to determine the presence and/or amount of each different mass spectrometry label, such that the presence and/or amount of each different mass spectrometry label corresponds to the present and/or amount of each different population of target rare molecules in the sample (interpreted as collecting the cells or capture particles; and measuring the analyte by measuring analytical labels) (paragraph [0093], lines 26-34). Zane et al. teach methods for detecting one or more different populations of rare molecules in a biological sample (e.g., a blood sample) suspected of containing the one or more different populations of rare molecules and non-rare molecules (interpreted as capturing particles, and variations); and detecting one or more different populations of rare molecules that are freely circulating in a biological sample (e.g., blood); or non-cellular target rare molecules (corresponding to cellular or free of cells; interpreting detecting as exposing, collecting, removing, and measuring variations in an analyte sample; intentional; natural; bioactive; analyte is a cell or cellular structure; analyte is another molecule typically measured) (paragraphs [0039]; and [0111], lines 1-3). Zane et al. teach that the apparatus is used in the detection of different populations of target rare molecules employing affinity agents and different labels that are detectable using MS techniques, wherein the sample is incubated with, for each different population of target rare molecules, an affinity agent that comprises a specific binding partner that is specific for and binds to the target rare molecule of one of the populations of the target rare molecules (corresponding to analyte bound by one or more affinity agents; labels attached to a particle; X-Y bond; and variation of analyte by binding, claims 3 and 16) (paragraphs [0092], lines 1-4; and [0093], lines 11-15). Zane et al. teach that the composition of the particles can be organic or inorganic, wherein the particles can also comprise carbon (e.g., carbon nanotubes), metal such as gold, silver, and iron including metal oxides thereof (interpreted as C, Fe, and Au) (paragraph [0112], lines 1-2 and 11-13). Zane et al. teach that the affinity agent is a member of a specific binding pair, which is one of two different molecules, wherein the specific binding pair can be members of an immunological pair such as an antigen-antibody and hapten-antibody, or other binding pairs, for example, biotin-avidin, hormones-hormone receptors, enzyme-substrate, aptamers, nucleic acid duplexes, nucleic acid pairs including DNA-DNA, and DNA-RNA (corresponding to encompassing label bonds as amides, thioamides, nitrogen-nitrogen, sulfides; and bonds are S, O, C, and N, claim 5) (paragraph [0124]). Zane et al. teach that a larger particle (carrier particle) can be coated by many smaller particles (label particles), and the carrier particles can be chained with other carrier particles using one or more linking groups, wherein the label particle contains an MS label on the surface (interpreted as a label bond), and wherein carrier particles and label particles can be part of the affinity agent (interpreted as an affinity bond) (corresponding to label particles comprising particles and analytical labels; label bond, and affinity bond) (paragraphs [0094]; and [0146], lines 10-13).
Regarding claim 5, Zane et al. teach that the label particle can be a silica nanoparticle, which can bel inked to magnetic carrier particles that have a free carboxylic acid groups (paragraph [0172], lines substrates for enzymes are MS label precursors that comprise and MS label that is released by the action of the enzyme on the substrate (interpreted as releasing label attached to particle), such that MS labels that can be part of an enzyme include phenols, fatty acids, amino acids, peptides, alkyl amines, glycerols, and naphthols; and that the label particle can be a silica nanoparticle, which can be linked to magnetic carrier particles that have a free carboxylic acid groups (corresponding to releasing label attached to particle; releasing affinity agent; amide bonds; X-Y are S, O, C, Si and N, claim 5) (paragraphs [0019], lines 16-20; [0142]; and [0172], lines 22-24). Zane et al. teach that an MS label precursor or an alteration agent can be attached to an affinity agent either directly by a bond or through the intermediacy of a linking group, wherein the linking group can be a chain of from 1 to about 60 or more atoms; and that liquid containing an MS label can be directly discharges from a non-absorbent membrane bearing mass tagged rare cells or particles after applying a mass tag release agent (corresponding to a long linking group, claim 2) (paragraphs [0078], lines 1-4); and [0147], lines 1-2). Zane et al. teach that metals can be employed to release and MS label from a moiety attached to an affinity agent including, transition metals (e.g., palladium, platinum, gold, ruthenium), chelated metals (e.g., iron, copper, cobalt), EDTA, HEDTA, metal oxidants (e.g., sodium hypochlorite, potassium periodate, silver oxide), and metal reductants (e.g., lithium aluminum hydride, sodium ascorbate, and sodium), for example (paragraph [0143]).
Regarding claim 19, Zane et al. teach that the droplet is analyzed for the presence of the mass spectrometry label, for example, by mass spectrometry analysis of an ionized mass spectrometry label (corresponding to mass spectrometry, claim 19) (paragraph [0009], lines 18-21).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and/or quantifying target analyte from a heterogeneous sample as exemplified by Zane et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for mass tag analysis of rare cells and cell-free molecules including enhancing the concentration of rare cells as disclosed by Zane et al. to include cell filtration using a porous matrix as taught by Zane et al. with a reasonable expectation of success in separating target rare cells from a heterogeneous biological sample; in sorting cells by size; in facilitating formation of an MS label from the MS label precursor using an affinity agent; in enhancing the concentration of one or more different populations of target rare molecules; for the extraction of cells following separation; and/or to improve the sensitivity for the detection and quantification of a target analyte from a biological sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 15, 2021 have been fully considered but they are not persuasive.  Applicants did not provide any reasoning with regard to the 35 USC 103 rejection as being unpatentable over Zane et al., such that it is determined that Applicant essentially asserts that: (a) Zane contemplates a different relationship between an affinity agent, a label and a particle, wherein the present invention provide as structure generally as follows: Affinity Agent-Affinity Linker-Particle-Label Linker-Label (pg. 7, last partial paragraph; and pg. 8, first partial paragraph).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 20, the teachings of Zane et al., and the Examiner’s response to Applicant’s arguments.



-20 and 22 is maintained, and claim 23 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US Patent Application Publication No. 20140336068, published November 13, 2014) in view of Zane et al. (US Patent Application 20180275118, published September 27, 2018; WO2017053911 published March 23, 2018; effective filing date September 25, 2015; of record).
Regarding claims 4, 20, 22 and 23, Hodges et al. teach methods of detecting and quantifying antigen or antibody analytes in a sample and/or precise quantification of antigen or antibody analytes in a sample (paragraph [0058], lines 11-13). Hodges et al. teach methods of detecting an antibody analyte in a sample wherein the antibody analyte (interpreted as an analyte) specifically binds to a particular antigen (interpreted as an affinity agent, and affinity bond), the method comprising; (a) contacting the sample (interpreted as exposing) with the antigen and first affinity agent, wherein the first affinity agent is linked to a magnetic bead (interpreted as a label particle, and label X-Y bond) and specifically binds to the antigen thereby forming an analyte-antigen-affinity agent complex (interpreted as an affinity bond, and label particle-analyte complex); (b) contacting the sample comprising the analyte-antigen-affinity agent complex with a second affinity agent, wherein the second affinity agent comprises a label (interpreted as a label bond) and specifically binds to the antibody analyte, thereby forming an analyte-antigen-affinity agent-label complex (interpreted as an affinity bond, a label bond, and label particle-analyte complex); (c) separating the analyte-antigen-affinity agent-label complex from uncomplexed components in the sample based on the presence or absence of the magnetic bead, thereby generating a separated sample comprising the analyte-antigen-affinity agent-label complex  (interpreted as collecting label particle-analyte complexes); (d) partitioning at least the label from the separated sample into a plurality of partitions; and (e) detecting the presence of the label in at least one partition, thereby detecting the presence of the antibody analyte (interpreted as measuring the analyte by measuring analytical labels), wherein in some embodiments the label is cleaved from the analyte-antigen-affinity agent-label complex prior to the partitioning step (interpreted as removing analytical labels from the complexes without cleavage of the affinity bonds, and isolating labels following removing and prior to measuring, and breaking affinity bond) (corresponding to exposing; label bonds; affinity bonds; label particles; collecting; affinity agents; complexed antigen-affinity agent-label in the sample can be separated from uncomplexed components by buoyancy or filtration (paragraph [0082], lines 1-5). Zane et al. teach that detectable labels include biotin/streptavidin labels, nucleic acid (e.g., oligonucleotide) labels, chemically reactive labels, fluorescent labels, enzyme labels, radioactive labels, quantum dots, polymer dots, mass labels, and combinations thereof; as well as, optical agents such as fluorescent agents, chemiluminescent agents, a numerous other agents such as dyes, probes or indicators (paragraph [0086], lines 1-8).Hodges et al. teach that the method can be used to detect one or more antigens in any type of sample including a biological sample from any biological organism, wherein a biological sample can be any tissue or bodily fluid obtained from the biological organism such as blood, a blood fraction, a blood product including serum, plasma, platelets, red blood cells, etc., sputum or saliva, and tissue including heart, liver, kidney, lung, etc.; and that the method can be used to detect one or more antibody analytes in any type of sample including two, three, four, five or more different antibody analytes are to be detected (paragraph [0071], lines 1-4 and 10-16).
Regarding claims 5 and 19, Hodges et al. teach that in some embodiments, the label is a nucleic acid label that can comprise a detectable tag, wherein the detectable tag is an optical agent such as a fluorophore or intercalating dye, or comprises a barcode (corresponding to label bond is an amide; and optical detection or fluorescence, claims 5 and 19) (paragraph [0091]).
Hodges et al. do not specifically teach removing complexes by use of a porous matrix (instant claim 18).
Regarding claim 18, Zane et al. teach that the invention generally relates to mass tag analysis for rare cells and cell-free molecules, such that the apparatus is used for detection, and optionally quantification, of a target analyte from a heterogeneous sample such as a rare target analyte (e.g., rare cells) from a biological sample (Abstract, lines 1-2 and 11-15). Zane et al. teach that cell filtration for the separation of rare cells using a porous matrix is a useful method used to sort cells by size, and that filtration methods allow for the extraction of cells following separation (corresponding to collecting cells by a porous matrix, claim 18) (paragraph [0005], lines 1-3). Zane et al. teach that the term “target rare molecule” refers to a molecule including a biomarker such as antigens and antibodies (paragraph [0097]). Zane et al. teach that when a porous matrix is employed in a filtration separation step, the diameter of the carrier particles should be large enough to hold a number of labeled particles to achieve the benefit of particle amplification, but small enough to be pass through the pores of an essentially non-absorbent membrane of a filtration device (corresponding to a porous matrix, claim 18) (paragraph [0171], lines 15-20).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of separating particles for mass tag analysis as exemplified by Zane et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting an antibody analytes in a sample including separating the antigen-affinity agent-label complex by filtration as disclosed by Hodges et al. to include filtration separation using a porous matrix as taught by Zane et al. with a reasonable expectation of success in separating the antigen-affinity agent-label complex from the uncomplexed components to provide a method having improved sensitivity and precision for the detection and quantification of one or more antigens or antibody analytes in a sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments



New Objections/Rejections
Claim Objection
	Claims 4, 5, 18-20, 22 and 23 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through and, thus, it is visually challenging to the Examiner to correctly decipher the claimed invention.

Specification Objection
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See, pg. 16, line 1; pg. 21, line 26; and pg. 46, line 14). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 4, 5, 18-20, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
(i)   Claims 1-20 of US Patent Application No. 15/942,557; and
(ii)	Claims 11-20 of US Patent Application 17/342,804.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US Patent Application 15/942,524, and copending claims of US Patent Application Nos. 15/942,557 and 17/342,804 encompass a method comprising a particle, a label linker group, a label bond, an affinity linker group, an affinity bond, an affinity agent, exposing the sample to a particle, collecting the particle-analyte complex, removing the analytical label and measuring the analyte.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10809264 (previously US Patent Application 15/314,860).	
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 15/942,524, and the claims of US Patent Application No. 10208225 encompass a particle, a label linker group, a label bond, an affinity linker group, an affinity bond, an affinity agent, exposing the sample to a particle, collecting the particle-analyte complex, removing the analytical label and measuring the analyte.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 4, 5, 18-20, 22 and 23 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. 
In the instant case, claim 20 is directed to a method of isolating and measuring an analyte in a sample, said method comprising: “a particle”; “a label linker group having one end attached to the particle and another end attached to an analytical label by a label bond formed between a terminal atom on the label linker group and a terminal atom on the analytical label”; and “an affinity linker group having one end attached to the particle and another end attached to an affinity agent by an affinity bond formed between a terminal atom on the affinity linker group and a terminal atom on the affinity agent. Instant claim 20 also recites; “the affinity agent binding with the analyte to form a particle-analyte complex”; “exposing a sample”; “collecting the label particle-analyte complex; removing the analytical label from the particle-analyte complex by cleavage of the label bond; and “removing the analytical label from the particle-analyte complex by cleavage of the label bond without cleavage of the affinity bond”; and “measuring the analyte by measuring the analytical label”. Claims 4, 5, 18, 19, 22 and 23 depend from instant claim 20.


Conclusion
Claims 4, 5, 18-20, 22 and 23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639